Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Onodera in U.S. Patent Application Publication No. 2013/0024020 discloses a wire electric discharge machining apparatus comprising a wire-breakage detection means (element 18) and a machining condition switching means (element 19).   Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “A wire electrical discharge machine …. comprising:  a position calculator configured to calculate the breakage position of the wire electrode in the transfer path; and a controller programmed to adjust the machining condition when the breakage position is in a predetermined section of the transfer path.”.  Dependent claims 2-5 are allowable at least for the same reason as claim 1.  Regarding claim 6, none of the references of record discloses or suggests, alone or in combination, “A  machining condition adjustment method for use in a wire electrical discharge machine that performs electrical discharge machining on a workpiece to be machined  … , comprising: … ; a position calculation step of calculating the breakage position of the wire electrode in the transfer path; and an adjustment step of adjusting the machining condition when the breakage position is in a predetermined section of the transfer path.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761